ORDER

PER CURIAM.
Melvin Russell appeals the judgment on his conviction of one count of possession of a controlled substance in violation of section 195.202 RSMo (2000). Russell argues that the trial court plainly erred in admitting testimony regarding the statements of a confidential informant.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).